                             Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 1 of 7
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                               )
               UNITED STATES OF AMERICA                                        )
                                                                                        JUDGMENT IN A CRIMINAL CASE
                                    v.                                         )
                                                                               )
                          DONALD SMITH                                                  Case Number: 20cr26 (PAC)
                                                                               )
                                                                               )        USM Number: 12262-007
                                                                               )
                                                                               )         Annalisa Miron 212-417-8700
                                                                               )        Defendant's Attorney
THE DEFENDANT:
ill pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
     which was accepted by the court.
D was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                              Offense Ended

18   u.s.c §1349                    Conspiracy to Commit Bank Fraud                                               11/14/2019




       The defendant is sentenced as provided in pages 2 through               _ ___c_7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
ill Count(s)       Any open counts                         Dis         Ii'! are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this jud&ment are fully paid. Ifordered to pay restitution,
the defenoant must notify the comt and United States attorney of material changes in economic circumstances.

                                                                                                                12/14/2020
                                                                              Date of Imposition of Judgment




                                                                              Signature of Judge




                                                                                                          Paul A. Crotty, U.S.D.J.
                                                                              Name and Title of Judge


                                                                                                                12/14/2020
                                                                               Date
                           Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                     Judgment~ Page   _.,,.2~_ of   7
 DEFENDANT: DONALD SMITH
 CASE NUMBER: 20cr26 (PAC)

                                                           IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 TIME SERVED on Count I.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall sunender to the United States Marshal for this district:

           D   at   ----------
                                                 D a.m.        D   p.m.     on

           D as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D   before 2 p.m. on

           D as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL
                              Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 3 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                           Judgment-Page _ _ _ of _ __,___ _
DEFENDANT: DONALD SMITH
CASE NUMBER: 20cr26 (PAC)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) Years.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as dete1mined by the court.
            Ill The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    Iii You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution,   (check if applicable)
5.     ii'! You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 4 of 7

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page - - ~ - -
DEFENDANT: DONALD SMITH
CASE NUMBER: 20cr26 (PAC}

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the comt about, and bdng about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially repo1ting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pe1mission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    aITangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must !Iy to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firemm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the pe1mission of the comt.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the comt and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supen,ised
Release Conditions, available at: www.uscou1ts.gov.


Defendant's Signature
                          Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D -Supervised Release
                                                                                              Judgment-Page   _5__   of   7
DEFENDANT: DONALD SMITH
CASE NUMBER: 20cr26 (PAC)

                                         SPECIAL CONDITIONS OF SUPERVISION
 You must provide the probation officer with access to any requested financial information.

 You must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless you are in compliance with the installment payment schedule.

 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer,
 and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants
 that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 You are to be supervised in the district of residence.
                          Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 6 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment- Page       6    of        7
 DEFENDANT: DONALD SMITH
 CASE NUMBER: 20cr26 (PAC)
                                                CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                                              AV AA Assessment*           JVTA Assessment**
TOTALS             $ 100.00                 $ 85,000.00                  $                         $                           $



 D      The determination of restitution is deferred until       . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                           -----
        entered after such dete1mination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the prioril)I order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                  Total Loss***                      Restitution Ordered         Priority or Percentage
   **UNDER SEAL**                                                               $85,000.00                    $85,000.00




TOTALS                                $                   85,000.00                $- - - - - -85,000.00
                                                                                               ~---


 liZI   Restitution amount ordered pursuant to plea agreement $                85,000.00
                                                                               ~~~-------
D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Ill     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        liZI the interest requirement is waived for the         D       fine   liZI restitution.
        D    the interest requirement for the       D    fine       D     restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                       115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 1:20-cr-00026-PAC Document 33 Filed 12/14/20 Page 7 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                          Judgment - Page __,_7_ of         7
 DEFENDANT: DONALD SMITH
 CASE NUMBER: 20cr26 (PAC)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     �    Lump sum payment of$           85,100.00          due immediately, balance due

            D      not later than                                 , or
            O      in accordance with D C,          D D,      D    E,or     D Fbelow;or

 B     D Payment to begin immediately (may be combined with               □ c,      D D, or      D F below); or
 C     D Payment in equal           _____ e.g., weekly, monthly, quarterly installments of $ ___ over a period of
                                                      (                   )
                                                                 ____ (e.g., 30 01· 60days) after the date of this judgment; or
                            (e.g., months or years), to commence

 D     D    Payment in equal        _____ e.g.. weekly, monthly, qual"/erly installments of $ ___ over a period of
                                                      (                    )
                                                                 _____ e.g., 30 or 60 days) after release from imprisonment to a
                            (e.g.• months or years), to commence            (
            term of supervision; or
 E     D Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
            imprisonment. The comt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     □    Special instrnctions regarding the payment of criminal monetary penalties:




Unless the comt has expressly ordered otherwise, if this jud_gment imposes imprisonment, payment of criminal moneta1y penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the coutt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 Ill   Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several              Con�sponding_ Payee,
       (including defendant 1111mber)                     Total Amount                     Amount                       1f appropnate
       20cr39 Angela Rodriguez &                           387,797.99             85,000.00
       Shawndale Lewish

 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following coutt cost(s):

D      The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(SJ fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and couit costs.
